DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes that the previously set forth 35 U.S.C. 112(b) rejections are withdrawn in view of the amendments to the claims, however, new 112(b) rejections are necessitated by amendment.
Additionally, a new 35 U.S.C. 112(a) rejection is necessitated by amendment.
Applicant’s arguments with respect to claims 1-3, 8-11, 13-19, and 21 are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any arguments which remain relevant to the current rejection. 
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. For example, applicant argues “Applicant’s amended claim 1 finally creates the single test repot. In contrast, in Selzer, each of two different images is displayed on the two different display screens as in the paragraphs [0067]-[0071] and fig. 6, and the single test report image is not created” (REMARKS pg. 7). Examiner respectfully disagrees in that Selzer in paragraphs [0067]-[0071] discloses displaying images on either side (i.e. a right-hand side or left-hand side) of a split screen display as depicted in fig. 6. Such a split screen display as shown in fig. 6 is considered a single test report image in its broadest reasonable interpretation and comprises the first ultrasound image and selected ultrasound image as recited. Additionally, such separation of the ultrasound images is depicted in a same manner as applicant’s single test report images which shows the images separated in at least fig. 11 of applicant’s drawings. Additionally, the claim recites “comprising” transitional phrasing which is open-ended and does not exclude what applicant may consider multiple test reports. See MPEP 2111.03.
Claim Objections
Claims 1-3, 7-11, 13-19, and 21 are objected to because of the following informalities: In claims 1 and 19, the limitations “the other ultrasound image(s)” and “the single test report image” lack sufficient antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “input device” in claim 21 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for allowing a user to input”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Additionally examiner notes the limitation “input” is merely a functional modifier to the generic device which does not give sufficient structure to the claimed “device”.
A review of the specification shows that a keyboard, a mouse, a trackball, a touch panel, and the like (PGPub [0024]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 13-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims 1 and 19 recite the limitation “determining priorities corresponding to the first set of ultrasound images to give higher priority to the at least one ultrasound image on which the measurement of the intima-media thickness has been performed than priorities of the other ultrasound images on which the measurement of the intima-media thickness has not been performed, by comparing the first ultrasound image with each of the first set of ultrasound images”. Examiner notes that while there appear to be instances disclosed in which priorities are determined by comparing the first ultrasound with each of the first set of ultrasound images (e.g. when determining priorities based on the patient ID (see at least fig. 8 step S33 and corresponding disclosure in at least PGPub [0089]), when determining priorities based on the test part of the current image (see at least fig. 8 step S36 and corresponding disclosure in at least PGPub [0092] such presence or absence of measurement is not one of those instances (See at least fig. 8 step 35 and corresponding disclosure in at least PGPub [0090] which merely depicts/discloses a presence or absence of an IMT measurement value regardless of comparison of the current image to past images). In other words, determining whether or not a measurement value is present and determining a priority in correspondence with whether or not a measurement value is present would not/does not rely on any comparison of images and is not disclosed as being done by comparing the first ultrasound image with each of the first set of ultrasound images. For these reasons, a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing and the limitation constitutes new matter. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11, 13-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite “determining priorities corresponding to the first set of ultrasound images to give higher priority to the at least one ultrasound image on which the measurement of the intima-media thickness has been performed than priorities of the other ultrasound images on which the measurement of the intima-media thickness has not been performed, by comparing the first ultrasound image with each of the first set of ultrasound images”. In the context of the entire limitation it is unclear what is meant by determining the priorities comparing the first ultrasound image with each of the first set of ultrasound images, as it appears that the priorities are determined based on whether or not the measurement of the intima-media thickness has been performed. As noted in the 112(a) above, such determination is done by determining a presence or absence of the measurement unit without comparison of images. For examination purposes, it has been interpreted that the priorities are determined based on whether or not the intima-media thickness has been performed, however, clarification is required.
Claims 1 and 19 recite the limitation “receive a selection of at least one image on which the measurement of the intima media thickness is performed”. It is unclear if this is the same at least one image of the first ultrasound images which has been previously recited or if this is a different image selection. In other words, it is unclear if each of the at least one ultrasound image of the first set of ultrasound images are selected or if this is a subset of or different image than the at least one ultrasound image on which the intima-media thickness has been performed and is given a higher priority. For examination purposes, it has been interpreted that it may be the same as, a subset of, or different at least one image than the at least one ultrasound image previously recited, however, clarification is required.  
Claim 2 recites the limitation “in a case where the at least one image selected by the user has already been measured for the intima-media thickness in a corresponding past tests”. It is unclear what is meant by the limitation. For example, claim 1 already sets forth that the at least one image selected by the user is at least one image on which the measurement of the intima-media thickness is performed. Additionally, It is unclear if the claim is attempting to further define a case in which the intima-media thickness was measured in a corresponding test, however, because the intima-media thickness is received from a database of ultrasound images of past tests, it would appear that such a limitation would be implicit to the nature of measurement (i.e. in a past test) and there would not be an alternative case. For examination purposes, it has been interpreted that the at least one image selected by the user has already been measured for the intima-media thickness in a corresponding test, however, clarification is required. 
Claim 2 recites the limitation “the one or more processors are configured to automatically create the single test report image further comprising the measurement values of the intima-media thickness attached to the first ultrasound image and the at least one image”. It is unclear if the limitation is attempting to further define the nature in which the measurement values are included in the single test report (e.g. in an attached manner) or if the limitation is merely attempting to define that the measurements included in the test report are the measurements which were attached in the previous recitation regarding attaching the measurement value to the first ultrasound image. Additionally, the claim appears to be reciting that the single test report image further comprising the at least one image, however, claim 1 appears to already set forth that the single test report includes the at least one image. In a case where the claim is attempting to further limit the test report to comprise the measurement-intima-media thickness attached to the at least one image, examiner notes there is no recitation of an intima-media thickness attached to the at least one image. For examination purposes, it has been interpreted to mean that the measurement values included in the single test report are the attached measurement values. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Selzer et al. (US 20040116813 A1), hereinafter Selzer in view of Hunter et al. (US 20180000453 A1), hereinafter Hunter and Foreign Hayasaka (JP201201734). Examiner notes that citations to the Hayasaka are in reference to the global dossier translated copy previously made of record.  
Regarding claims 1 and 19,
Selzer teaches an ultrasound diagnostic system (at least fig. 5 and corresponding disclosure in at least [0061]) comprising:
an array transducer (at least fig. 5 (42) and corresponding disclosure in at least [0062])
a transmitting circuit (see at least fig. 5 depicts transmit/receive beam preprocessing in ultrasound module 40) configured to transmit an ultrasound beam ([0076] which discloses transmitting an ultrasound beam) from the array transducer (42)
a receiving circuit (at least fig. 5 depicts transmit/receive beam preprocessing in the ultrasound module 40) configured to receive an ultrasound echo ([0110] which discloses image acquisition)
A database (at least fig. 5 (52) and corresponding disclosure in at least [0069]) configured to store any ultrasound images of past tests for any patients including a first patient ([0069] which discloses an operator is able select and extract previous images for a particular patient, by accessing their file data and uploading the information. A person having ordinary skill in the art would have recognized the database would store any data associated with any particular patient including a first patient).
A display device (at least fig. at least fig. 5 (50) and corresponding disclosure in at least [0060])
		One or more processors (at least fig. 5 (40, 44, 48, and 54) and corresponding disclosure in at least [0061]-[0063]) configured to:
Create a first ultrasound image (at least fig. 6 (58) and corresponding disclosure in at least [0068]) including a vessel (see at least fig. 6 and [0014] which discloses the system is for vascular measurements) of the first patient of a current test  based on the ultrasound echo received by the receiving circuit ([0063] which discloses the image processing board digitizes (i.e. creates) images received from the ultrasound system)
Measure an intima-media thickness of the vessel based on the first ultrasound image ([0078] which discloses once the image of the present ultrasound examination image is matched it is stored and the recently acquired images are analyzed by the software to track the near and far wall, which are used to determine IMT)
Retrieve a first set of ultrasound images of the first patient of which a measurement of the intima-media thickness has been performed on at least one ultrasound image from the database ([0069] which discloses a set of selectable tasks such as “get file” so that an operator is able to select and extract previous images for a particular patient)
Make the display device display the first set of ultrasound images in a first arrangement order ([0069] which discloses menu items might include commands like “advance” which when selected might advance from one frame to another within the selected filed (i.e. in an arrangement order))
Receive a selection of at least one image on which the measurement of the intima-media thickness is performed among the first set of ultrasound images by a user ([0069] which discloses the operator is able to select and extract previous images and images contained within the file are displayed on the left-hand side of a split-screen display and [0073] which discloses the displayed frame should correspond to a frame upon which IMT measurements were made during the prior examination)
Receive a report generation instruction from the user ([0075] which discloses once these images are acquired and stored, the operator is able to recall the stored frames and once again compare them to the reference image located on the left side 56 of the split-screen display 50. Examiner notes the operator recalling the stored frames for comparison is considered a report generation instruction from the user in its broadest reasonable interpretation), and 
Upon receiving the report generation instruction, automatically create the single test report image (see at least fig. 6 which depicts a single test report in its broadest reasonable interpretation) including the first ultrasound image and the at least one image selected by the user ([0075] which discloses once these images are acquired and stored, the operator is able to recall the stored frames and once again compare them to the reference image located on the left side 56 of the split-screen display 50)
 
	While Selzer discloses the displayed frame should correspond to a frame upon which IMT measurement were made during the prior examination, it is unclear if the one or more processors are configured to determine priorities corresponding to the first set of ultrasound images to give higher priority to the at least one ultrasound image on which the measurement of the intima-media thickness has bene performed than priorities of the other ultrasound image on which the measurement of the intima-media thickness has not been performed, by comparing the first ultrasound image with each of the first set of ultrasound images and make the display device display the first set of ultrasound images in a first arrangement order which is determined based on the priorities. 
Hunter, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound diagnostic system (at least fig. 12 (1200) and corresponding disclosure in at least [0078] and [0009] which discloses an ultrasound system) comprising:
an array transducer (at least fig. 12 (1204) and corresponding disclosure in at least [0079] and [0009] which discloses ultrasound system includes an ultrasound probe)
a transmitting circuit configured to transmit an ultrasound beam from the array transducer ([0009] which discloses the ultrasound probe comprises a transducer configured to transmit an ultrasound signal. Examiner notes such transmission requires a transmitting circuit)
a receiving circuit configured to receive an ultrasound echo ([0009] which discloses the ultrasound probe comprises a transducer configured to receive an ultrasound echo signal. Examiner notes such reception requires a receiving circuit)
A database configured to store any ultrasound images of past tests for any patients including a first patient ([0043] which discloses patient information and prior scans (i.e. any ultrasound images for any patients) are retrievable from a network based database)
A display device (at least fig. 1 (100) and corresponding disclosure in at least [0052] and [0009] which discloses ultrasound system includes a first display screen divided into a group of sectors)
		One or more processors (at least fig. 12 (1202) and corresponding disclosure in at least [0080] and [0009] which discloses a first processor and/or second processor) configured to:
Create a first ultrasound image (at least fig. 1 (106) and corresponding disclosure in at least [0052]) including a vessel ([00045] which discloses an anatomical feature of interest (i.e. being imaged) may include in its label whether the lesion is a cyst, mass, duct, or blood vessel. Examiner thus notes such an anatomical feature would include a blood vessel) of the first patient of a current test  based on the ultrasound echo received by the receiving circuit. 
Retrieve a first set of ultrasound images of the first patient of which a measurement has been performed on at least one ultrasound image from the database ([0040] which discloses thumbnails may be labeled with a date and time of the scan as well as other relevant label information such as measurements)
Determine priorities corresponding to the first set of ultrasound images to give a higher priority to images to the at least one image on which the measurement has been performed than priorities of the other ultrasound image on which the measurement has not been performed (Examiner notes that in labeling images with measurements as noted in [0040] such labeled images are considered a higher priority as opposed to images without measurement labels), by comparing a first ultrasound image with each of the first set of ultrasound images ([0049] which discloses a user may freeze a frame of the active scan and place identifying labels such as location or body part on the image. Then a search is initiated and prior images tagged with the same label are collected. Examiner notes by collecting images with the same label such images would be given a higher priority, therefore any images (i.e. the other image) without the same label (including images without a label/measurement) are given a lower priority in its broadest reasonable interpretation)
Make the display device (100) display the ultrasound images in a first arrangement order which is determined based on the priorities ([0049] all prior images tagged with the same label or general location from prior scans may appear as chronologically ordered thumbnails. Examiner notes that in displaying the thumbnails as disclosed, the first set of ultrasound images (or at least a portion thereof) are displayed in a first arrangement based on the priorities (i.e. whether or not the label (i.e. measurement) is the same. Additionally [0053] discloses the prior images from the selected studies may be displayed in any way that is useful and [0040] which discloses the thumbnails may be presented in an order chosen by the user) 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer to include determining priorities and displaying the images as taught by Hunter in order to provide the user with relevant data having measurements which would enhance the comparison between images/measurements between the images. 
 
Selzer further fails to explicitly teach wherein the single test report includes the measurement result of the intima-media thickness corresponding to the first ultrasound image and at least one measurement result of the intima-media thickness corresponding to the at least one image selected by the user. 
Hayasaka, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound diagnostic system (at least fig. 1 and corresponding disclosure in at least [0009]) comprising:
an array transducer (at least fig. 1 (2) and corresponding disclosure in at least [0010])
a transmitting circuit (see at least fig. 1 (3) and corresponding disclosure in at least [0010])) configured to transmit an ultrasound beam toward a patient from the array transducer (2) ([0011] which discloses transmitting ultrasonic waves to the subject)
a receiving circuit (at least fig. 1 (3) and corresponding disclosure in at least [0010]) configured to receive an ultrasound echo from the patient ([0011] which discloses receiving the echo signal from transmitted ultrasonic waves to the subject)
		and one or more processors (at least fig. 1 (5) and corresponding disclosure in at least [0014]-[0015]) configured to create a single test report (at least fig. 13 (6) and corresponding disclosure in at least image including a first ultrasound image (at least fig. 13 (G0) and corresponding disclosure in at least [0026] which discloses ultrasonic image G0 represented by the ultrasonic image data U0) of a current test ([0036] which discloses current ultrasonic image data U0), at least one ultrasound image selected from past tests by a user (at least fig. 13 (G5) and corresponding disclosure in at least [0036] which discloses past ultrasonic image data U1-U8 and ultrasonic image G5 represented by U5), a measurement result (at least fig. 13 (IMT0) and corresponding disclosure in at least [0030]) of the intima-media thickness corresponding to the first ultrasound image (G0) and at least one measurement result (at least fig. 13 (IMT5’) and corresponding disclosure in at least [0042]) of the intima-media thickness corresponding to the at least one image selected by the user (G5)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer to include a report including the measurement results as taught by Hayasaka in order to compare the measurement values and images in a single view enhancing analysis of the report.   

Regarding claim 2,
Selzer further teaches wherein the one or more processors are configured to attach the measurement value of the intima-media thickness to the first ultrasound image ([0097] which discloses as each frame is processed, IMT data is acquired and stored with respect to the frame. Examiner notes that storing the IMT with respect to the frame would attached the value to that frame (i.e. the image) in its broadest reasonable interpretation. See at least fig. 12 which depicts the IMT values which are stored and represented for each frame)
In a case where the at least one image selected by the user has already been measured for the intima-media thickness in a corresponding past tests ([0073] which discloses the displayed frame should correspond to a frame upon which IMT measurements were made during the prior examination)
The one or more processors are configured to automatically create the single test report image further comprising the first ultrasound image (58) and the at least one image (56).
Examiner notes in the modified system the single test report image as taught by Hayasaka would comprise the measurement values of the intima-media thickness attached to the first ultrasound image and the at least one image of Selzer. 

Regarding claim 3,
Selzer, as modified, teaches the elements of claim 2 as previously stated. Hunter, further teaches, wherein the one or more processors are configured to:
Create an information tag including the measurement values ([0012] which discloses the touch-screen user interface may place a measurement for an anatomical feature on a label (i.e. information tag), and 
Attach the information tag to the first ultrasound image ([0012] which discloses placing a measurement for an anatomical feature on a label on the ultrasound image (i.e. attached to the first ultrasound image))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include attaching an information tag as taught by Hunter in order to provide the basis for determining the priorities based on whether or not the measurements have been performed.

Regarding claims 7 and 8,
Selzer, as modified, teaches the elements of claims 1 and 2 as previously stated. Hunter further teaches wherein the first set of ultrasound images includes second ultrasound images of a same test part as a current test part of the first ultrasound image and third ultrasound images of a different test part from the current test part ([0049] which discloses a user may freeze a frame of the active scan and place identifying labels such as a location or body part on the image. A search is then initiated of each prior scan in the comparison display or data base and prior images (i.e. second ultrasound images) tagged with the same label (e.g. body/test part). Examiner notes a person having ordinary skill in the art would have recognized that such a search would mean the first set of ultrasound image would include third ultrasound images of a different test part from the current test part, otherwise a search would not be necessary) and 
The one or more processors are further configured to determined the priorities to give higher priorities to the second ultrasound images than priorities of the third ultrasound images ([0049] which discloses a user may freeze a frame of the active scan and place identifying labels such as a location or body part on the image. A search is then initiated of each prior scan in the comparison display or data base and prior images tagged with the same label (e.g. body/test part) are collected (i.e. given a higher priority)). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include giving higher priority to second images than third ultrasound images as taught by Hunter in order to further improve the relevancy of the images provided to the user, such that comparison may be made between images of the same body part. 

	Regarding claims 13-15,
	Selzer, as modified, teaches the elements of claims 1-3 as previously stated. Hunter further teaches wherein the one or more processors are configured to perform pattern matching between the first set of ultrasound images and the first ultrasound image to acquire similarities between the first set of ultrasound images and the first ultrasound image ([0049] which discloses pattern recognition (i.e pattern matching) may be used to locate or help locate comparison images) , and 
Determine the priorities so that the priorities corresponding to the first set of ultrasound images having the similarities with higher values to be higher ([0049] which discloses pattern recognition (i.e pattern matching) may be used to locate or help locate comparison images. For example, once the scan in progress is tagged as “right ovary” all prior images of the right ovary may appear as thumbnails in on the display. Examiner notes such images having the similarities (e.g. same tagging pattern) would have a higher priority)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include pattern matching as taught by Hunter in order to further improve the relevancy of the images provided to the user by providing the most similar images based on the tag patterns. 

Regarding claim 21, 
Selzer further teaches further comprising:
an input device configured to input various kinds of information based on an input operation by a user (see at least fig. 5 (depicting a mouse) and [0045] which discloses a mouse (i.e. input device) and [0071] which discloses clicking the mouse to terminate a sequence, [0077] which discloses allowing the operator to identify points by cursor selection such as a mouse click, and [0045]-[0046] which discloses the mouse is used to make selections)
Wherein the report generation instruction and the selection of the at least one image is received by the user via the input device ([0045]-[0046] which discloses the mouse is used to make selections. Examiner notes a person having ordinary skill in the art would have recognized using the mouse (i.e. input device) to recall the stored images for comparison to the reference image (56) (i.e. for the report generation instruction) and for selecting the at least one image)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Selzer, Hunter, and Hayasaka as applied to claims 1-3 above, and further in view of Masumoto et al. (US 5660179 A), hereinafter Masumoto.
Regarding claims 9-11,
Selzer, as modified, teaches the elements of claims 1-3 as previously stated. While Hunter further teaches wherein the first set of ultrasound images includes fourth ultrasound images having a same location as the first ultrasound image and fifth ultrasound images not having the same location as the first ultrasound image ([0049] which discloses a user may freeze a frame of the active scan and place identifying labels such as a location or body part on the image. A search is then initiated of each prior scan in the comparison display or data base and prior images (i.e. fourth ultrasound images) tagged with the same general location. Examiner notes a person having ordinary skill in the art would have recognized that such a search would mean the first set of ultrasound image would include fifth ultrasound images not having the same location as the first ultrasound image, otherwise a search would not be necessary).
Selzer, as modified, fails to explicitly teach wherein in a case where the first set of ultrasound images includes fourth ultrasound images having a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and fifth ultrasound images not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image, the one or more processors are configured to determine the priorities with higher values for the at least one of the sixth ultrasound images than that for the at least one of the seventh ultrasound images.
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors (at least fig. 1 (90) and corresponding disclosure in at least Col. 3 lines 61-66) configured to determine priorities to give higher priorities to fourth ultrasound images having a same body mark and a same probe mark as a current body mark (at least fig. 4 (20) and corresponding disclosure in at least Col. 5 lines 38-44) and a current probe mark (at least fig. 4 (210) and corresponding disclosure in at least Col. 5 lines 38-44) given to a first ultrasound image (at least fig. 4 (220) and corresponding disclosure in at least Col. 5 lines 38-44) of a current test (Col. 5 lines 38-44 which discloses a tomographic image 220 of the subject now on diagnosis. Examiner notes that this is interpreted as a current test since it is happening “now”) than priorities to fifth ultrasound images for seventh ultrasound image not having the same body mark and the same probe mark as the current body mark and the current probe mark (Col. 5 which discloses CPU retrieves an address of an associated image from the management table within the image memory on the basis of the body mark now displayed and a position of probe mark after it is altered so that the associated diagnostic image case within the database is displayed on the display (Examiner notes that in retrieving/displaying the associated image having the same body mark and probe mark that a higher priority is given to such an image than any image having a different body mark and probe mark). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include giving a higher priority as taught by Matsumoto in order to further improve the relevancy of the images displayed to the user such that comparison is made between images from a same probe location and body part.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Selzer, Hunter, and Hayasaka as applied to claim 1 above and further in view of Holladay et al. (US 20070073147 A1), hereinafter Holladay.
Regarding claim 16,
Selzer, as modified, teaches the elements of claim 1 as previously stated. Selzer, as modified, fails to explicitly teach wherein the database is configured to store reference values of the intima-media thickness for a particular patient, and wherein the second processor is configured to automatically create the test report further showing the reference values according to the patient.	Holladay, in a similar field of endeavor involving ultrasonic IMT measurements, teaches a database (at least fig. 3 (306) and corresponding disclosure in at least [0033]) which stores reference values of the intima-media thickness for each age and sex ([0033] which discloses comparing the IMT with reference data of population statistics with respect to age and sex) and wherein one or more processors (at least fig. 2 (21) and corresponding disclosure in at least [0032]) automatically creates a single test report (at least fig. 3 (314) and corresponding disclosure in at least [0035]) comprising the reference values according to the patient (at least figs. 4A-4B which disclose ultrasound images with colors overlaid to show portions where IMT values are higher or lower than the IMT population based on the reference values. Examiner notes in its broadest reasonable interpretation the color indicators are interpreted as comprising the reference values according to the patient in that they represent a comparison between the reference values and the patient)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include storing reference values and creating a test report as taught by Holladay in order to assist in diagnosing the patient based on IMT value. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Selzer, Hunter, and Hayasaka as applied to claim 1 above and further in view of Miyachi (US 20100113930 A1).
Selzer, as modified, teaches the elements of claim 1 as previously stated.  Selzer, as modified,  wherein the one or more processors are configured to calculate an elastic index of the blood vessel based on the ultrasound images of the intima-media thickness of the blood vessel, and automatically create the single test report image further comprising the elastic index. 
Miyachi, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors processor (at least fig. 1 and corresponding disclosure in at least [0112]) configured to calculate an elastic index of the blood vessel ([0134] which discloses the beta calculation portion 131 calculates the stiffness parameter and [0141] which discloses elastic indices (stiffness parameter beta)) on the basis of a test image ([0132] which discloses the displacement tracks displacement from the image data and transmits the diameter values to the beta calculation portion) 
and automatically creates a test report (at least fig. 6, fig. 7, or fig. 33) further showing the elastic index (See at least figs. 6, 7 or 33 which depict beta (i.e. elastic index) is displayed in a test report. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include calculating an elastic index of the blood vessel and showing the elastic index as taught by Miyachi in order to provide evaluations of the vessels for improved diagnosis.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Selzer, Hunter, and Hayasaka as applied to claim 2 above, and further in view of Yamamoto (US 20160338674 A1), hereinafter Yamamoto.
Regarding claim 18,
Selzer, as modified, teaches the elements of claim 2 as previously stated. Hayasaka further teaches the one or more processors are further to display an ultrasound image (at least fig. 10 (G5) and corresponding disclosure in at least [0036]. Examiner notes the image G5 is necessarily generated from data before image processing (i.e. acquired echo data)) 
Measure the intima-media thickness based on the displayed ultrasound image to acquire a new measurement value ([0040] which discloses a marker M’ for designating a measurement position when re-measuring the composite thickness IMT), and 
Attach the new measurement value to the ultrasound image ([0041] which discloses the remeasurement value is stored over the original measurement value IMT5. Examiner thus notes the measurement values is attached to the ultrasound image data U5 and at least fig. 13 which depicts the new measurement value IMT 5’ attached to the ultrasound image G5 via the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include a new measurement value as taught by Hayasaka in order to obtain accurate results when an abnormal value of IMT is present.
Selzer, as modified, fails to explicitly teach wherein in a case where data before image processing acquired in any one of the past tests are stored in the database, the one or more processors are configured to create a new ultrasound image from the data before image processing.
Yamamoto, in a similar field of endeavor involving ultrasound imaging teaches wherein in a case where data before image processing acquire in any one of a past test are stored in a database ([0008] which discloses received wave signal data is stored), one or more processors are configured to create a new ultrasound image from the data before image processing ([0008] which discloses image data is generated again from the stored element data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Selzer, as currently modified, to include creating a new ultrasound image as taught by Yamamoto in order to change the image quality of the images to be different from the images which were generated previously (Yamamoto [0008]) 
It would have been further obvious to a person having ordinary skill in the art to have measured the intima-media thickness based on the new ultrasound image to acquire a new measurement value in order to enhance the accuracy of the remeasurement by taking measurements from an ultrasound image having a higher-image quality (Yamamoto [0008])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793